DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-40 are pending. Claims 1-23 and 40 are withdrawn from consideration. Claims 24-39 are examined on the merits herein. 
Election/Restrictions
Applicant's election with traverse of Group III (claims 24, 25, 27-35, 38, and 39), the polypeptide of SEQ ID NO: 30, and the corresponding polynucleotide of SEQ ID NO: 48 in the reply filed on 18 November 2020 is acknowledged. The traversal is on the grounds that a search of at least groups III and IV together would not be burdensome because the methods of Group III can be performed with the method of Group IV. This argument is found persuasive to the extent that it applies to Group III and Group IV. As such, group IV (claims 26, 36, and 37) is rejoined herein. The record should be clear that such treatment does not constitute a withdrawal of the restriction requirement. Moreover, the restriction requirement mailed on 18 September 2018 is still deemed proper and is therefore made FINAL.
With respect to the species election, the traversal is on the grounds that the sequence share a common use in that they all are used to improve the incorporation of monolignol ferulates into lignins, yielding a plant with lignin that is more readily processed into useful products such as paper and biofuels. This is not found persuasive because a majority of the sequences have not been demonstrated to have any biological function. However, in the interest of compact prosecution, the additional sequences from sorghum will also be examined. As such, the polypeptides of SEQ ID NOs: 30, 35, and 41 along with corresponding polynucleotides of SEQ ID NOs: 48, 53, and 59 are examined herein. The record should be clear that such treatment 
Specification

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in paragraphs [0107] and [0308]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Improper Markush Groups
Claims 24-39 are rejected under the judicially-created basis that they contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-722 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. and Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial structural feature and a common use that flows from the substantial structural feature for the following reasons:
	In the instant case, the claims are directed to group of sequences that have not been demonstrated to share any common structural feature or biological function. 
            In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or groupings of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites the limitation "where the feruloyl-CoA:monolignol transferase" in line 1.  There is insufficient antecedent basis for this limitation in the claim because independent claim 24 does not recite this limitation. 
In the interest of compact prosecution, it will be assumed that the claim 35 is actually dependent upon claim 25. However, such treatment does not relieve Applicant of the responsibility of responding to this rejection. Moreover, if the actual meaning of the claims is different than that posited by the Examiner; than additional prior art and 35 USC 112 rejections may be readily applied in a subsequent Office Action.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
8.	Claims 24-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The Federal Circuit has recently clarified the application of the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials". University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not description of that material". Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus".
Eli Lilly; namely, the description of a representative number of species. That being said, the true size of the claimed genus will be illustrated. It should be noted that SEQ ID NO: 30 and SEQ ID NO: 48 are being used as an example of the issues being raised in this rejection. The record should be clear that the grounds of rejection outlined below are also applied to embodiments that contemplate the polypeptides of SEQ ID NO: 35 and 41 along with corresponding polynucleotides of SEQ ID NO: 53 and 59. 
In the instant case, the claims are directed to an extremely broad genus of plants from virtually any species comprising a knockout of an endogenous p-coumaroyl-CoA:monolignol transferase (herein PMT) gene. In one embodiment, the claims provide no structure for the PMT gene and contemplate a description of the broad genus of full-length sequences based on the ability to hybridize to the 180 basepair fragment of SEQ ID NO: 48 under undefined conditions. In another embodiment, the claims then contemplate that the broad genus of full length PMT genes is described based on 50% sequence identity relative to the 180 basepair fragment of SEQ ID NO: 48. In yet another embodiment, the claims then contemplate that the broad genus of full length PMT sequences is described based on 60% sequence identity relative to the 59 amino acid fragment of SEQ ID NO: 30. In yet another embodiment, the claims then contemplate the addition of a feruloyl-CoA:monolignol transferase (FMT) polypeptide having as little as 60% identity relative to SEQ ID NO: 2, 9, 20, or 21. 
In view the outline above, a skilled artisan would appreciate that the claims are directed to an extremely large and highly variable genus of PMT/FMT sequences and corresponding plants. In contrast, Applicants only appear to describe and reduce to practice one Brachypodium distachyon plant having at least some degree of reduced expression of a putative PMT gene. See i.e. 60% sequence identity relative to SEQ ID NO: 30) having any biological function, let alone the specific PMT activity required by the claims. Given, the large size of the claimed genus and high degree of structural variably associated therein; Applicant’s disclosure is not representative of the claimed genus as a whole.
In view of the discussion above, the decision in AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. 111 USPQ2d 1780 (Fed. Cir. 2014) seems to be germane to the instant case. In Abbvie, an analogy is drawn between a claimed genus and a plot of land (see pages 1789-1791). Using this analogy, the Court offered that “[I]f the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”
Similar to the analogy drawn in Abbvie, in the case of Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010), the court (at page 1171) offered: [M]erely drawing a fence around the outer limits of purposed genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.
In the absence of a representative number of species, the specification must at least describe the structural features that are required for the claimed function. That being said, the analysis will now transition to the structural element of the court's decision in Eli Lilly. As outlined above, the claims are directed to extremely large and highly divergent genus of transgenic plants and polypeptides required to have PMT/FMT activity. However, the specification does not sufficiently describe the necessary structural features that must be retained 
The points being raised over the structural aspects of the claimed subject matter are relevant to the instant case because a review of the prior art at the time of filing indicates that there was a clear disconnect between specific structures and the biosynthesis of the monolignol conjugates. For example, Withers et al (JBC, 2012) teaches that the enzymes responsible for the biosynthesis of the monolignol conjugates are unknown (see page 8348, right column, first full paragraph). Withers et al further indicate that the exact function of the PMT enzyme still awaits gene knockouts and overexpression in a grass species. See page 8354, right column, last paragraph. 
In the instant case, the specification initially contemplates describing the broadly claimed genus of PMT enzymes on the basis of their homology to a PMT isolated from rice. However, it is the position taken in this rejection, that sequence homology alone is not sufficient to describe the extremely broad and structurally divergent genus of sequences encompassed by the claims. This is due, in part, to the fact that the specification does not clearly link any specific structure to the PMT function. In other words, outside of sequence homology, there is no description of a specific structure that has been functionally validated to be directly linked to the PMT activity required by the claims.   
To support the position taken above, reference is initially made to the teachings of Friedberg (Brief. Bioinformatics (2006) 7: 225-242), which offers that homology based transfer is not reliable for functional annotation even with high-alignment percentages (see page 227, second column). Friedberg also teaches that identification of functionally significant sub-regions is critical to functional annotation, and that often addition, deletion, or re-shuffling of domains see page 227, second column, page and 228, first paragraph). Furthermore, Friedberg teaches that sequence-based tools are just not sensitive enough to identify functional protein similarity as databases get larger, and diversity of sequences gets larger (see page 228, first full paragraph). Thus, when taken with the teaching of Friedberg, a skilled artisan would appreciate that sequence homology alone is not sufficient to predict function or describe the necessary structural features that must be retained as to establish a structure-function relationship.
The specification then contemplates describing the claimed genus by the presence of the HxxxD domain. See paragraph [291] on page 123.  However, this is not sufficient to distinguish members of the claimed genus from other chemical structures because Withers et al (JBC, 2012) teaches that HxxxD acyltransferases, catalyze many similar, yet distinct reactions (see page 8351, left column, second paragraph). Moreover, the elected amino of SEQ ID NO: 30 does not even comprise this motif.  
Lastly, SEQ ID NO: 41 for example, is only a 56 amino acid fragment of a purported PMT polypeptide. This sequence has not been demonstrated to have any of the required functions. This point is relevant to the instant case because other functionally unrelated polypeptide also comprise this fragment. For example, NCBI Reference Sequence: ACG36614.1 shares 98% identity relative to SEQ ID NO: 41 and corresponds to a 3'-N-debenzoyl-2'-deoxytaxol N-benzoyltransferase. See sequence alignments below and appended NCBI information. As a result, the fragment is not sufficient to describe the claimed genus of PMT polypeptides or distinguish it from other functionally unrelated polypeptides.  
Thus, Applicants do not sufficiently describe: (i) the structural features that are required to be retained by members of the claimed genus as to establish a structure-function relationship; 
Thus, based on the analysis above, Applicant has not met either of the two elements of the written description requirement as set forth in the court's decision in Eli Lilly. As a result, it is not clear that Applicant was in possession of the claimed genus at the time this application was filed.
Scope of Enablement


Claims 24-36, 38, and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a genetically modified grass plant having a knockout of an endogenous PMT, does not reasonably provide enablement for dicot plants. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
The instant claims are broadly drawn to a genetically modified plant having a knockout of an endogenous PMT. A skilled artisan would readily appreciate that the limitation of “plant” would also encompass dicots. However, this raises issues of unpredictability because Withers et al (JBC, 2012) teaches that the genes encoding the polypeptides having the PMT activity required by the claims are only found in grass plants (see page 8348, right column, first full paragraph). That being said, the instant specification only appears to exemplify grass plants. Thus, the specification does not provide sufficient guidance to overcome the unpredictability set-forth by the state of art at the time of filing or provide sufficient guidance as to enable one of skill in the art to make and use the invention commensurate in scope with these claims. .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 24, 27-34, 38, and 39 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kovalic et al (2007/0271633 A9).
	With respect to claims 24, 27-30, 32-34, 38, and 39, the only step required by the methods is the suppression of a polynucleotide sequence having at least 50% relative to SEQ ID NO: 59 or a polypeptide sequence having at least 60% identity relative to SEQ ID NO: 41. That being said, Kovalic et al disclose a polynucleotide sequence comprising a fragment that shares 100% identity relative to SEQ ID NO: 59 and a polypeptide sequence comprising a fragment that shares 100% identity relative to SEQ ID NO: 41. See sequence alignment below. Kovalic et al further disclose the use of said sequences in a recombinant construct for gene suppression in a plant cell by RNAi. See paragraph [0077].  Kovalic et al further disclose introducing point mutations into the sequences to reduce the expression. See paragraph [0078]. It is important to note that none of the phenotypes or biochemical properties contemplated by the claims are incorporated into physical method steps. They are simply recited as intended results that might stem from the reduced expression of a polynucleotide sequence having at least 50% relative to SEQ ID NO: 59 or a polypeptide sequence having at least 60% identity relative to SEQ ID NO: 41. As discussed above, Kovalic et al disclose the production of a transgenic plant comprising a 
	With respect to claim 31, the claim contemplates the use of an inhibitory nucleic acid that comprises a sequence having at least 90% relative to SEQ ID NO: 59. It is important to note that the only structure required by the inhibitory nucleic acid is the 180 basepair fragment SEQ ID NO: 59. Moreover, the inhibitory nucleic acid itself is not required to target any specific sequence. As such, the claim can reasonably be interpreted to encompass any inhibitory nucleic acid sequence that comprises a fragment that shares at least 90% relative to SEQ ID NO: 59.
Kovalic et al disclose a polynucleotide sequence comprising a fragment that shares 100% identity relative to SEQ ID NO: 59. See above. Kovalic et al further disclose the use of said sequence in a recombinant construct for gene suppression in plant cell by RNAi. See paragraph [0077].
Sequence Alignments
Alignment Between SEQ ID NO: 41 and ACG36614.1

    PNG
    media_image1.png
    218
    790
    media_image1.png
    Greyscale

Alignment Between SEQ ID NO: 59 and Kovalic et al
US-10-767-701-15329
; Sequence 15329, Application US/10767701
; Publication No. US20070271633A9
; GENERAL INFORMATION:
;  APPLICANT: Kovalic, David K.
;  APPLICANT:  Zhou, Yihua
;  APPLICANT:  Cao, Yongwei
;  TITLE OF INVENTION: Nucleic Acid Molecules and Other Molecules Associated With
;  TITLE OF INVENTION:  Plants and Uses Thereof For Plant Improvement
;  FILE REFERENCE: 38-21(53535)B
;  CURRENT APPLICATION NUMBER: US/10/767,701
;  CURRENT FILING DATE:  2004-01-29
;  NUMBER OF SEQ ID NOS: 63128
; SEQ ID NO 15329
;   LENGTH: 1592
;   TYPE: DNA
;   ORGANISM: Sorghum bicolor
;   FEATURE: 
;   OTHER INFORMATION: Clone ID: SORBI-28MAY03-CLUS49_227
US-10-767-701-15329

  Query Match             100.0%;  Score 180;  DB 17;  Length 1592;
  Best Local Similarity   100.0%;  
  Matches  180;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TGGGCGGCGGGCGGGTTTGATCGGGACCCCTACGAGCTCACCTTCACCTACGACTCCCTC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        962 TGGGCGGCGGGCGGGTTTGATCGGGACCCCTACGAGCTCACCTTCACCTACGACTCCCTC 1021

Qy         61 TTCGTCTCCGACTGGACGAGGCTAGGGTTCCTCGAGGCTGACTATGGCTGGGGCACGCCG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1022 TTCGTCTCCGACTGGACGAGGCTAGGGTTCCTCGAGGCTGACTATGGCTGGGGCACGCCG 1081

Qy        121 ACGCACGTCGTGCCGTTCTCGTACCACCCGTTCATGGCCGTCGCCGTCATCGGGGCGCCG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1082 ACGCACGTCGTGCCGTTCTCGTACCACCCGTTCATGGCCGTCGCCGTCATCGGGGCGCCG 1141

Alignment Between SEQ ID NO: 41 and Kovalic et al
US-10-767-701-46893

; Sequence 46893, Application US/10767701
; Publication No. US20070271633A9
; GENERAL INFORMATION:
;  APPLICANT: Kovalic, David K.
;  APPLICANT:  Zhou, Yihua
;  APPLICANT:  Cao, Yongwei
;  TITLE OF INVENTION: Nucleic Acid Molecules and Other Molecules Associated With
;  TITLE OF INVENTION:  Plants and Uses Thereof For Plant Improvement
;  FILE REFERENCE: 38-21(53535)B
;  CURRENT APPLICATION NUMBER: US/10/767,701
;  CURRENT FILING DATE:  2004-01-29
;  NUMBER OF SEQ ID NOS: 63128
; SEQ ID NO 46893
;   LENGTH: 312
;   TYPE: PRT
;   ORGANISM: Sorghum bicolor
;   FEATURE: 
;   NAME/KEY: unsure
;   LOCATION: (1)..(312)
;   OTHER INFORMATION: unsure at all Xaa locations
;   FEATURE: 
;   OTHER INFORMATION: Clone ID: SORBI-28MAY03-C49_227.pep
US-10-767-701-46893

  Query Match             100.0%;  Score 319;  DB 5;  Length 312;
  Best Local Similarity   100.0%;  
  Matches   56;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 WAAGGFDRDPYELTFTYDSLFVSDWTRLGFLEADYGWGTPTHVVPFSYHPFMAVAV 56
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        222 WAAGGFDRDPYELTFTYDSLFVSDWTRLGFLEADYGWGTPTHVVPFSYHPFMAVAV 277

Conclusion
No claims are allowed. 
Claims 25, 26, and 35 are free of the prior art, given the failure of the prior art, to teach or reasonably suggest a transgenic plant comprising a knockout of its endogenous PMT gene and wherein said transgenic plant further comprises the specific FMT genes recited in the claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hatfield, Ronald D., et al. "Grass lignin acylation: p-coumaroyl transferase activity and cell wall characteristics of C3 and C4 grasses." Planta 229.6 (2009): 1253-1267.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE A VISONE whose telephone number is (571)270-1047.  The examiner can normally be reached on Monday - Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEE A VISONE/Primary Examiner, Art Unit 1663